UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                5/10/2021
---------------------------------------------------------------X
DEANNE GASTON,                                                 :
                                                               :   19-CV-164 (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                                                               :
                  - against -                                  :
                                                               :
TODD ROTHENBERG,                                               :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

         The Court has under consideration Plaintiff’s motion for summary judgment.

Before the Court proceeds with resolving the motion, the Court would like to know if the

parties would be interested in holding a settlement conference with the Court. The parties

shall confer with each other and jointly inform the Court by May 13, 2021 whether they

wish the Court to schedule such a conference. The parties’ letter should indicate only

whether the parties agree to request the conference and, in the absence of agreement,

should not indicate the individual parties’ views.

                                                     SO ORDERED.




                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE


Dated:           May 10, 2021
                 New York, New York




                                                        1
